Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-6, 8-10 and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoham (US 2012/0143084) in view of Haider et al. (US 2008/0009697).
Regarding claims 2, 3, 22, 24 and 25, Shoham discloses a system comprising: a hand-held instrument (10; Figure 1) adapted to be freely held and moved by a user, said hand-held instrument including; a hand-held portion (11) configured to be grasped by the user (Figure 1); a working portion (13) movably coupled to said hand-held portion, a plurality of actuators (14) operatively coupled to said working portion for moving said working portion in a plurality of degrees of freedom relative to said hand-held portion (¶[0033]; Figure 2), and a plurality of sensors (6; ¶[0035]) for sensing positions of said working portion; and a control system (8) coupled to said actuators to control said actuators to move said working portion relative to said hand-held portion, said control system being configured to establish a home position of said working portion relative to said hand-held portion and track deviation of said working portion from the home position into a deflected position as said working portion moves in one or more of the plurality of degrees of freedom relative to said hand-held portion in order to maintain a desired relationship to a virtual boundary; wherein said control system determines a deflection of the working portion from said home position, the deflection is based on comparison of a necessary diversion to a maximum possible diversion of said working portion; wherein the maximum possible diversion is the distance from said home position to an outer range of a total possible deflection of said working portion  (¶[0036]-[0038] capable of performing the above functions; Alternatively, in light of Applicant’s specification, all of the above functions are capable of being performed by a general purpose computer microprocessor when given the appropriate software programming/algorithms.  Since the claims do not appropriately recite any software [i.e. a non-transitory computer readable medium] encoding the above functions, the only structure corresponding to the above functions would be Applicant’s disclosed computer microprocessor(s) [for which no special programing is disclosed and is/are therefore considered as (a) general purpose computer microprocessor(s)] and therefore the above functions are considered to be readable by any general purpose computer microprocessor; further noting that if more structure than Applicant’s general purpose computer microprocessor is implied by the term “control system”…”configured to”, an issue of indefiniteness and/or lack of possession under 35 U.S.C. 112 may exist; See MPEP 2181 (II)(B)).
Alternatively, if it is found that the claim requires programming to perform the above functions, and noting that Shoham’s invention centers on a controlled and accurate deviation of a working portion from a home position (i.e. aligned with the central longitudinal axis), the following is asserted.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have programed the control system of Shoham to perform the functions as claimed so that the control system would not over-correct or over-deflect the working portion into areas of tissue not intended to be cut as this would counter the overall goal of Shoham’s control system, where an accurate accounting of the working portion position relative to a home position and an artificial boundary (boundary of treatment area 13) would be critical (¶[0036]-[0038]).
Shoham also fails to disclose any automated speed control of the working portion and therefore fails to disclose that the control system is configured to control a cutting speed of said working portion based on the deviation into said deflected position.
However, Haider et al. teach a control system which adjusts the speed of a surgical cutting tool based on its position relative to a cutting boundary in order to avoid cutting or damaging unintended tissue (¶[0034], [0142]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Haider et al. to have configured the control system of Shoham to control the cutting speed of the working portion based on the deviation into the deflected position so that the speed can be reduced when the working portion is deflected to be near a cutting boundary in order to avoid damaging unintended tissue.
Shoham fail to explicitly disclose that at least one of the plurality of actuators includes a linear actuator.  However, one skilled in the art in view of ¶[0038] of Shoham would recognize that the actuators are generally depicted as shafts linearly constrained within tubes (Figure 1) and that the actuation mechanism relies on a coordinated combination of linear actuations applied to a rigid base (15).  Therefore, one skilled in the art at the time of Applicant’s invention would find it obvious to provide one or more linear actuators as claimed.
Regarding claim 4, the instrument includes a tracking device (4) attached to said hand-held portion (Figure 2) for tracking said instrument (¶[0035]).
Regarding claim 5, the system includes a navigation system configured to determine a position of said working portion relative to the virtual boundary based on the tracking device (¶[0035]).
Regarding claim 6, Shoham fails to disclose a display as claimed.  However, Haider et al. disclose a display (85) coupled to a navigation system for indicating the position of a working portion relative to said virtual boundary in order to avoid cutting unintended tissue (¶[0097], [0122]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Haider et al. to have provided a display with the system of Shoham as claimed in order to graphically alert a user when the working portion is at/near a cutting boundary so that unintended tissue is not cut or damaged.
Regarding claim 8, one of said actuators comprises a drive motor operatively coupled to said working portion to drive said working portion along a Z axis (Figure 1; ¶[0038] of Shoham; noting that one skilled in the art would recognize that Figure 1 clearly depicts each actuator as a shaft in a tube where they could each linearly push the working portion along the z axis).
Regarding claim 9, the control system includes an instrument driver configured to apply energization signals to said drive motor when said working portion is within the virtual boundary (¶[0038] of Shoham; noting that an energization signal would need to be sent to an electromagnetic motor or a piezoelectric actuator). 
Regarding claim 10, the working portion comprises a cutter (¶[0033], [0037] of Shoham).
Regarding claim 23, Shoham fails to explicitly disclose that the working portion comprises a saw.  However, Shoham discloses that saws are known in the art for cutting or shaping bone (¶[0002]) and discloses that the working portion is a cutting tool for shaping bone (¶[0034]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have used a saw as the working portion in order to take advantage of this known means for performing the intended task of Shoham.
Regarding claims 26 and 27, in addition to the limitations addressed above, Shoham further discloses that the hand-held instrument is unsupported by a mechanical arm (Figure 1).

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argument in regard to Kang not being prior art is found to be persuasive.  Therefore, the current Office action is being made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771